Citation Nr: 1511198	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-03 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for coronary artery disease, status post myocardial infarction, to include as due to exposure to an herbicidal agent.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1959 to January 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran was present within the land borders of the Republic of Vietnam during his active duty in route to a temporary duty assignment in Thailand.

2.  The evidence of record includes a current diagnosis of coronary artery disease, status post myocardial infarction.


CONCLUSION OF LAW

Coronary artery disease, status post myocardial infarction, is related to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The Veteran asserts that his coronary artery disease, status post myocardial infarction, is related to in-service exposure to an herbicidal agent.  Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for coronary artery disease.  38 C.F.R. §§ 3.307, 3.309(e).  The evidence of record includes a current diagnosis of coronary artery disease, status post myocardial infarction.  

Consequently, the salient issue is whether the Veteran was exposed to an herbicidal agent during his active duty.  The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).
 
There is no specific documentation demonstrating that the Veteran was present within the land borders of the Republic of Vietnam during the relevant period.  However, the Veteran's personnel records show that he was given orders to go on a 90-day temporary duty assignment, starting in May 1962.  The Veteran asserts that this assignment either occurred within the Republic of Vietnam and/or that the air travel associated with this assignment required layovers in the Republic of Vietnam, during which he disembarked from the aircraft.  The Veteran further asserted that his presence in the Republic of Vietnam is supported by the fact that he was awarded the Armed Forces Expeditionary Medal.

In attempting to verify the Veteran's presence in the Republic of Vietnam during the relevant period, the RO submitted a request to the U.S. Army and Joint Services Records Research Center (JSRRC).  In response to the RO's request, JSRRC responded as follows:

We received the 1962 History submitted by the 6010th Tactical Group....the higher level headquarters for the 2nd Advance Echelon (ADVON), the available U.S. Air Force...Station Listing for 1962 and additional available historical information.  After review of the historical sources, we were unable to document the location of a Detachment 14, 2nd ADVON at Bangkok, Thailand, and/or the Republic of Vietnam...during the 1962 time frame.  However, we were able to document that the 2nd ADVON was established by the Thirteenth Air Force....on November 15, 1961, with four numbered detachments, three located in South Vietnam, and one in Thailand.  The historical data did not report the exact designated numbers for the four numbered detachments or their exact locations during the period.  

In essence, the JSRRC was unable to positively confirm that the Veteran served in the Republic of Vietnam, but determined that the Veteran was assigned to one of four detachments, three of which operated in South Vietnam in 1962.  The Board found no evidence demonstrating that the Veteran was not present in the Republic of Vietnam in 1962.  As such, with consideration of the Veteran's competent and credible testimony, his Armed Forces Expeditionary Medal, his service personnel records, and JSRRC's report, the Board finds that the evidence of records is at least in equipoise as to whether he was present in the Republic of Vietnam within a 90-day period starting in May 1962.  Resolving all doubt in his favor, the Board finds that the Veteran was present in the Republic of Vietnam during the requisite period and, thus, he is presumed to have been exposed to an herbicidal agent.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, service connection for the Veteran's coronary artery disease, status post myocardial infarction, is warranted on a presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for coronary artery disease, status post myocardial infarction, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


